Citation Nr: 1543578	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  11-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) from February 27, 2012, to December 10, 2014.

2.  Entitlement to a TDIU prior to February 27, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2012, the Veteran testified before the undersigned.  A copy of the hearing transcript is of record.

In May 2013 and October 2013, the issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  In an August 2014 Board decision, the Board, in part, denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims.  The Veteran and the Secretary of VA filed a joint motion to vacate the portion of the August 2014 Board decision that denied entitlement to TDIU and remanded the issue to the Board.

In a January 2015 rating decision, the RO granted entitlement to TDIU, effective December 11, 2014.  As this is only a partial grant of the benefit sought, the issue of entitlement to a TDIU prior to December 11, 2014, remains before the Board.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU prior to February 27, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

From February 27, 2012 to December 10, 2014, the Veteran's service-connected migraines, digestive disorder manifested by symptoms of irritable colon syndrome, intervertebral disc syndrome of the left lower extremity, chronic sinusitis, digestive disorder manifested by symptoms of impaired sphincter control, lumbar strain with degenerative joint disease and intervertebral disc syndrome, and hemorrhoids, met the percentage requirements for the award of a schedular TDIU, and the evidence is at least evenly balanced as to whether the nature and severity of these disabilities prevented her from obtaining and retaining substantially gainful employment consistent with her educational background and work experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU from February 27, 2012, to December 10, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, no discussion of compliance with VA's duties to notify and assist is necessary at this time.

The Veteran essentially contends that she has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities since approximately October 2007.  Specifically, in November 2008, the Veteran indicated that she last worked full time in October 2007, and that from November 2007 to May 2008 she had been working part time as self-employed after-school program teacher.  In November 2011 and December 2014 submissions, the Veteran wrote that she last worked full time in March 2011.  She also indicated that she has training in aerobics, group fitness, and children's nutrition.  Additionally, the Veteran testified at her November 2012 Board hearing that she last worked in March 2011.  See Board Hearing Tr. at 14.  She stated that she stopped working as a personal trainer due to her hysterectomy, back pain, and hip disability.  Id. at 15.  She also indicated that her psychological issues, headaches, and sinusitis have impaired her ability to work because she is unable to demonstrate movements to her clients, she cannot stay in an air conditioned environment, she easily becomes hot, dizzy, and disoriented, and she frequently requires the bathroom.  Id. at 16.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16 (2014).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

Prior to February 27, 2012, the Veteran did not meet the schedular requirements for a TDIU, and the issue of whether a TDIU is warranted under 38 C.F.R. § 4.16(b) for this period is the subject of the remand below.

Effective February 27, 2012, service connection has been in effect for migraines (30 percent), digestive disorder manifested by symptoms of irritable colon syndrome (10 percent), intervertebral disc syndrome of the left lower extremity associated with lumbar strain (20 percent), chronic sinusitis (10 percent), digestive disorder manifested by symptoms of impaired sphincter control (10 percent), lumbar strain with degenerative joint disease and intervertebral disc syndrome (20 percent), and hemorrhoids (20 percent), with a combined evaluation of 70 percent.  Additionally, effective April 30, 2013, the Veteran was also granted service connection for major depressive disorder, evaluated as 70 percent disabling, and her evaluation for digestive disorder manifested by symptoms of irritable colon syndrome was increased from 10 percent to 30 percent, resulting in a combined evaluation of 90 percent.

For the period from February 27, 2012, to December 10, 2014, the Veteran met the schedular percentage requirements described in 38 C.F.R. § 4.16(a).  Specifically, she was evaluated with a combined rating of 70 percent, and she was service connected for intervertebral disc syndrome of the left lower extremity associated with lumbar strain (20 percent) and lumbar strain with degenerative joint disease and intervertebral disc syndrome (20), two disabilities with a common etiology and a combined rating of 40 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Since April 30, 2013, the Veteran also met the criteria on the basis of having been granted entitlement to a single disability, depressive disorder, rated as 70 percent disabling.  Id.  However, as the Board finds that entitlement to a TDIU is already warranted based solely on her non-psychiatric service-connected disabilities, consideration of the impact of her depressive disorder on occupational functioning is not necessary at this time.

As the Veteran meets the schedular criteria for eligibility for a TDIU for the period of February 27, 2012, to December 10, 2014, the Board turns to the question of whether the Veteran's service-connected disabilities caused her to be unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 4.15, 4.16.  The Board finds that after looking at the totality of the evidence of record and affording the Veteran the benefit of the doubt, it is as likely as not that from February 27, 2012 to December 10, 2014 the nature and severity of these disabilities prevented her from obtaining and retaining substantially gainful employment consistent with her educational background and work experience.

At an April 2012 VA examination, the Veteran reported having pain and stiffness in her back, as well as associated numbness in her hands, feet, and left side of the body.  The examiner diagnosed her with intervertebral disc syndrome of the lumbar spine with sciatic nerve, degenerative joint disease, and degenerative disc disease.  The examiner noted that her spine disorder impacted her ability to work by preventing her from performing any heavy lifting, carrying, pushing, or pulling, and limiting prolonged standing, sitting, and ambulation.  The examiner also diagnosed the Veteran with chronic sinusitis, hemorrhoids, anal fissure, and rectal granulomatous lesion, but found that these disabilities did not affect her ability to work.

At an August 2013 VA examination, the Veteran was diagnosed with sinusitis and rhinitis, and the examiner found that the Veteran's sinus disorders impacted her ability to work by causing her to miss days from work when she had a sinus infection.  The examiner also diagnosed the Veteran with hemorrhoids and found that they impacted her ability to work by causing difficulty with prolonged sitting due to rectal discomfort and back pain.  The examiner stated that it should not, however, preclude gainful employment.  Lastly, the examiner stated that the Veteran's migraine headache condition impacted her ability to work, as she had stated that she stopped working due to her back pain, sinus problems, headaches, and other medical problems.

At a November 2014 VA examination, the examiner found that the Veteran's hemorrhoid disorder caused pain and discomfort with prolonged sitting or standing, pruritus, and soiling; her digestive disorders caused constant discomfort and bowel symptoms that interfered with both active and sedentary activities; her lumbar spine disorder rendered her unable to perform strenuous activities, standing, walking, or prolonged sitting; and her migraine headaches rendered her unable to perform the activities of her job during a headache.

Based on the medical evidence described above, as well as the credible testimony and written statements of the Veteran, the Board finds that the Veteran's service-connected disabilities, when viewed in light of her educational background and work history, as likely as not preclude substantially gainful employment opportunities.  The Veteran's primary education and work experience is as a personal trainer and working in children's fitness.  She has testified that her pain and mobility problems severely impact her ability to perform this work, and her bowel problems would significantly affect her ability to perform any type of work.  While the VA examiners were not all in agreement as to whether these disabilities would fully preclude her ability to perform any type of employment, the Veteran is primarily qualified to work only in the field of fitness, and her multiple service-connected disabilities clearly have so great an impact on this type of employment that the Veteran would likely be unable to maintain a sufficient number of working hours in order for such employment to be considered substantially gainful employment.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  While not conclusively finding that all types of employment were necessarily precluded by the Veteran's service-connected disabilities, both the August 2013 and November 2014 VA examiners found that the Veteran's service-connected disabilities did significantly impact her ability to work, and reported that she had stopped working due to these disabilities.  The November 2014 VA examiner further noted that the Veteran's digestive disorders interfered with both active and sedentary activities.

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that for the period of February 27, 2012, to December 10, 2014, the competent and probative evidence demonstrates that the Veteran's service-connected disabilities rendered her unable to maintain substantially gainful employment; as such, the Board concludes that entitlement to a TDIU has been established and the appeal is granted for this period.  38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Entitlement to a TDIU from February 27, 2012, to December 10, 2014, is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

As discussed above, the Veteran asserts that she has been unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities since approximately October 2007.  She reported that she stopped working full time in October 2007 and that from November 2007 to May 2008 she worked only part time as a self-employed after-school teacher.  It is unclear from the record whether, and to what extent, she has been able to maintain any employment since that time.  The Veteran testified in November 2012 that she stopped working as a personal trainer due to her hysterectomy, back pain, and hip disability, and that her psychiatric disorder, headaches, and sinusitis have also impaired her ability to work because, as a personal trainer, she is unable to demonstrate movements to her clients, she becomes hot, dizzy, and disoriented, and she must frequently use the bathroom.  See Board Hearing Tr. at 15, 16.

The Veteran's VA and private treatment records show that she has regularly reported severe pain, abdominal distress, headaches, and functional impairment.  The Veteran's VA examinations also show that she has considerable physical impairment due to her service-connected disabilities.  At a December 2008 VA examination, it was found that the Veteran's service-connected disabilities prevented her from standing for more than 20 minutes, lifting heavy objects, or holding her legs up.  At a December 2010 VA examination, it was noted that the Veteran's service-connected hemorrhoids caused her constant irritation and pain.  In April 2012, a VA examiner noted that her spine disorder impacted her ability to work by preventing her from performing any heavy lifting, carrying, pushing, or pulling, and by limiting prolonged standing, sitting, and ambulation.

Pertinent law provides that a TDIU may be assigned where the schedular rating is less than total and the person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).

A veteran is eligible for a TDIU when he/she is unemployable due to a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may still be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran submitted the current claim on appeal in June 2008.  For the period on appeal prior to February 27, 2012, the Veteran did not meet the criteria for eligibility for a TDIU on a schedular basis.  From June 5, 2008 to May 27, 2010, the Veteran was service connected for chronic sinusitis (10 percent) and lumbar strain with degenerative joint disease and intervertebral disc syndrome (10 percent), with a combined rating of 20 percent.  From June 28, 2010, to February 26, 2012, the Veteran was also granted entitlement to service connection for migraines (30 percent), digestive disorder manifested by symptoms or irritable colon syndrome associated with hemorrhoids (10 percent), digestive disorder manifested by symptoms of impaired sphincter control associated with hemorrhoids (10 percent), and hemorrhoids (20 percent).  This brought the Veteran's combined rating to 60 percent.

Although the evidence shows significant impairment in the Veteran's ability to obtain and maintain substantially gainful employment due to her service-connected disabilities, she did not meet the schedular standards prior to February 27, 2012.  As such, a remand of the issue of entitlement to TDIU prior to February 27, 2012, to the AOJ for referral to the Director of the Compensation Service for consideration as to whether an extraschedular TDIU is warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Accordingly, the issue of entitlement to a TDIU prior to February 27, 2012, is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a TDIU prior to February 27, 2012, to the Under Secretary for Benefits or the Director of the Compensation Service for consideration under 38 C.F.R. § 4.16(b).

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to a TDIU prior to February 27, 2012.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


